DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 08/09/2021 to the Office Action mailed on 06/08/2021 is acknowledged.

Claim Status
Claims 1, 2, 5, 6, 8-13, and 15-17 are pending. 
Claims 1, 5, 10, 12, and 16 are currently amended and claims 1 and 11 are amended by an 
Examiner’s amendment.
Claims 3, 4, 7, and 14 are canceled. 
Claims 1, 2, 5, 6, 8-13, and 15-17 have been examined.
Claims 1, 2, 5, 6, 8-13, and 15-17 are allowed.

Priority
	Priority to CON 15/385148 filed on 12/20/2016, which claims priority to Indian patent application 4261/DEL/2015 filed on 12/23/2015 is acknowledged.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 1, 2, 5, 6, 8-13 and 15-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLaughlin (US Patent 6274122 B1, Published 08/14/2001) in view of Norfleet et al. (US Patent 5240697, Published 08/31/1993) and Gates et al. (US Patent 5882630, Published 
	The rejection of claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLaughlin (US Patent 6274122 B1, Published 08/14/2001) in view of Norfleet et al. (US Patent 5240697, Published 08/31/1993) and Gates et al. (US Patent 5882630, Published 03/16/1999) is moot since the claim is canceled.
	The rejection of claims 3, 4, and 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLaughlin (US Patent 6274122 B1, Published 08/14/2001) in view of Norfleet et al. (US Patent 5240697, Published 08/31/1993) and Gates et al. (US Patent 5882630, Published 03/16/1999) as applied to claims 1, 2, 5, 6, 8-13 and 15-17  above, and further in view of Fei et al. (International Patent Application Published Under the PCT WO 2014/092732 A1, Published 06/19/2014) is moot since the claims are canceled.
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Hoxie on 08/31/2021.

The application has been amended as follows: 
	Claim 1. Delete “inorganic salt of” in line 15. Insert “potassium” after “wherein the” in line 14 and before “peroxymonosulfate” in line 15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching of composition “consisting of 0.5 -7.5% potassium peroxymonosulfate, particulated tetrapotassium pyrophosphate, and a buffer. The instant specification provides that when combining tetrapotassium pyrophosphate in an amount of 0.5-7.5% with potassium peroxymonosulfate unexpectedly stabilizes the potassium peroxymonosulfate. Therefore, the claims 1, 2, 5, 6, 8-13, and 15-17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALI SOROUSH/Primary Examiner, Art Unit 1617